 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Aircraft Corporation,Hamilton Standard Divi-sion(Boron Filament Plant)and Lodge 743, Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 1-CA-7182October 11, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 21, 1972, Administrative Law Judge 1Henry L. Jalette issued the attached Decision in thisproceeding.Thereafter, counsel for the GeneralCounsel, Charging Party, and Respondent each filedexceptions and a supporting brief, and each filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings 2 andconclusions' of the Administrative Law Judge and toadopt 4 his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, United Aircraft Corporation,Hamilton Standard Division (Boron Filament Plant),iThe title of "real Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 19722Although the Administrative Law Judge found that Respondent's July 9,1970, letter to the Union,copies of which it distributedto theunit employees,placed the onus on theUnion forits own unlawfulconductand revealed amotive to disparage and underminethe Union,he did notspecifically findthe distribution of this letter to unit employees to be violative of Sec. 8(a)(1)We conclude that the distribution of the letter was for this purpose andRespondent thereby violated that section ofthe Act. Contrary tothe dissent,the Administrative Law Judge did not find that this letter was privilegedunder Sec.8(c), nor do we.3The Board's decision inChevronOil Company,182 NLRB 445, is clearlydistinguishable from the instant case.Here Respondenthad previouslypromised both the specific amount and effective date of the wage increasebut withheld it following the Union's certification without notifying andoffering to bargain with it. InChevron,the company's policy was to grant toits unorganized employees the wage and benefit increases negotiated in themost recent industrywidecontract,but there had been no announcement tothe employees and, in fact, the new industrywideagreement had not beennegotiatedprior toeither certification of the unionor thecommencement ofbargaining.°In adopting the AdministrativeLaw Judge'sDecisionwe do not adopthis speculative remarks concerning the nature and possible cause of theparties' inharmonious collective-bargaining relationshipand the past historyof this Respondent's violations of Federal labor laws.Not dowe adopt thisgratuitous observation of his fn. 9. Nevertheless,we do notfind a broaderremedy warranted in the instant case.its officers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order,as modified below:1. Insert the following as paragraph 1(c) and re-designate the present paragraph 1(c) as 1(d):"(c) Engaging in conduct designed to disparageand undermine the Union."2. Insert the following as the fourth indented par-agraph in the notice:WE WILL NOT engage in conduct designed todisparage and undermine the Union.MEMBERKENNEDY,dissenting:In April 1969, Respondent and the Union nego-tiated a 3-year collective-bargaining contract for oneof Respondent's plants whose employees were repre-sented by the Union. The contract provided for animmediate 8-percentwage increase,with additional3-percent wage increases on successive anniversarydates. After the signing of this contract, Respondentposted at another of its plants, whose employees werethen unrepresented, a notice that it would give theseemployees the same wageincreaseswhich it hadagreed to grant the represented employees. Before the1970 anniversary date, the Union was certified as therepresentative of the theretofore unrepresented plantemployees. Respondent did not put into effect thepromised wage increase for 1970 despite the Union'sinsistencethat it do so, upon the ground that a wageincrease became a bargainable matter. It thereforeoffered to meet with the Union and negotiate a com-plete collective-bargaining contract,including wages.Despite Respondent's efforts to arrange negotiatingmeetings, no meetings were held.On July 6, 1970, the Union filed unfair laborpractice charges alleging,inter alia,that Respondenthad unlawfully withheld wageincreasescustomarilyextended to employees. Three days later Respondentnotified the Union that, inasmuch as negotiations fora collective-bargaining contract had been frustratedby the Union, it was granting the previously promisedwage increases retroactive to the 1970 anniversarydate. Respondent also sent copies of this letter to theemployees involved. The Administrative Law Judgefound, and my colleagues have adopted his finding,that by temporarily withholding the 1970 wage in-crease Respondent had violated Section 8(a)(1), (3),and (5) of the Act. I disagree.InChevron Oil Company,182 NLRB 445, 449-450, the Board stated:-It has long been an established Board principlethat, in a context of good-faith bargaining, andabsent other proof of unlawful motive, an em-ployer is privileged to withhold from organizedemployeeswage increases granted to unor-ganized employees or to condition their grantupon final contract settlement.Shell Oil Co., 77199 NLBR No. 68 UNITED AIRCRAFT CORPORATION659NLRB 130. As the Supreme Court made clear inAmerican Ship Building Co. v. N.L.R.B.,380 U:S.300, the Act accords employees no right to insistupon their bargaining demandsfreefrom eco-nomicdisadvantages, and an employer's use ofeconomicpressure solely in support of a bargain-ing positioncannot be held unlawful for thatreason alone.InChevron,the Board found that the withholding ofthe wage increase from organized employees was un-lawful becauseitwas an integralpart of an unlawfulcourse of conduct. However, the court of appeals re-fused to enforce this part of the Board's order becauseit rejected the Board's finding that the withholdingaction occurred in a context of bad-faith bargaining."It follows," according to the court, "that the Compa-ny was within permissible bounds in refraining fromgrantingthe benefits to the Union-represented em-ployees in the absence of an agreement."5The Administrative Law Judge attempted to dis-tinguishChevronfrom the present case upon theground that here Respondent had decided in 1969 togranta wage increaseto employees in 1970 therebymaking theincreasea condition of employment. InChevron,although there was no promise of a specificwage increase, the Board found that it was "normalpolicy" to follow the most recently negotiated indus-trywide contractin determiningthe wage and benefitincreases'to be granted its unrepresented employees,and at plants not covered by that contract to be of-fered to organized employees. A condition of employ-mentcan as readily be created by a course of conduct,as inChevron,as by an explicit promise, as inthis case.The fact that the condition was created by one meansrather than by another does not call for the applica-tion of different legal principles .6Respondent's withholding of the 1970 wage in-crease did not occur in a context of bad-faith bargain-ing or other unlawful conduct. The administrativeLaw Judge found Respondent guilty of no unfair la-bor practices apart from the aforementioned with-holding. He did find that Respondent's July 9, 1970,letterto the Union, copies of which were sent to unitemployees, although privileged under Section 8(c)nevertheless showed that Respondent's motive inwithholding the wageincreasefrom employees was todisparageand underminethe Union. I cannot acceptthis interpretation of the letter.We can take judicialnotice from the large numberof caseswhich havecome before the Board involving these parties thatdisparagement of each other, to put it euphemistical-ly, has been a regular part of their dealings with oneanother. Employees could hardly be unaware of thisfact.In thevery letter which the Administrative lawJudge characterized as having a purpose of undermin-ing the Union, Respondent referred to the unfair la-bor practice charge which had just been filed by theUnion and announced the granting of the wage in-crease which had been promised in April 1969. I donot think the employees could escape theinference,despite Respondent's attribution of blame to the Un-ion, that the latter had forced Respondent to grant thewage increasespreviously withheld. If the employeeshad any doubt of the forcefulness of their representa-tive, it was clarified and emphasized in the Union'sresponse to the July 9 letter sent to the Respondentand the employees on July 21, 1970.In the absence of a justified finding of unlawfulmotive, I consider Respondent's conduct in tempo-rarily withholding the previously promisedwage in-crease pending bargaining for a complete contract asnot unlawful. I would thereforereversethe Adminis-trative Law Judge and dismiss the complaint.5Chevron Oil Co. v. N.LR.B.,442 F.2d 1067, 1074 (C.A.5).N.LR.B. v.Dothan Eagle,Inc.,434 F.2d 93 (C.A. 5), whichwas earlier decided by thesame court,isdistinguishable upon its facts.6N LR Bv.Dothan Eagle,Inc,434 F.2d 93, 98 (C.A. 5).TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: This casepresentsquestions of whether the Respondent, United Aircraft Cor-poration,Hamilton Standard Division(Boron FilamentPlant),violated Section 8(a)(1) of theAct bypromising andgranting employees wage increases and by warning employ-ees of the futility of selecting the Union, Lodge 743, Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO,as their collective-bargaining representative;whether Respondent violated Section 8(a)(3) of the Act bywithholding a general wage increase to punish employeesfor voting in favor of the above-named Union; and whetherRespondent violated Section 8(a)(5) of the Act by unilat-erally changing existing wage rates. The charge was filed bythe Union on July 6, 1970.Pursuant thereto complaint is-sued on February 3,1971. On February 15, 16, and 17, 1972,a hearing was held in Hartford, Connecticut.Upon consideration of the entire record,including myobservationof the witnessesand the briefs filed byGeneralCounsel, the Union, and Respondent, I make the following:FINDINGS OF FACTITHE FACTUAL SETTINGRespondent is a Delaware corporation with its princi-pal office at East Hartford,Connecticut,where it is engagedin the manufacture and distribution of aircraft engines, pro-pellers,and other accessories and parts. Respondent oper-ates several plants in the State of Connecticut,including theplant involved herein which is part of its Hamilton StandardDivision and is known as the Boron Filament Plant.'Commerce is not in issue. The complaintalleges,the answer admits, and 660.DECISIONSOF NATIONALLABOR RELATIONS BOARDTheUnion is the bargaining representative ofRespondent's employees at several of its plants, but prior tothe events herein the Boron Filament Plant was unor-ganized. On March 25, 1970, pursuant to petitions filed byRespondent in Case 1-RM-765 on January 12, and by theUnion in Case 1-RC-10945 on January 14, an election washeld in a production and maintenance unit of the employeesat the Boron Filament Plant, and on April 16, 1970, theUnion was certified as exclusive representative of such em-ployees.IITHE ALLEGED UNFAIRLABOR PRACTICESA. The Alleged Independent 8(a)(1) Conduct1.The campaign literatureThe complaint alleges that during the preelection peri-od Respondent warned its employees that unionization wasundesirable and unnecessary and that collective bargainingwould be fruitless and could invariably only result in harmand injury to them. This allegation is predicated upon threepieces of literature distributed to the employees by Respon-dent during the preelection period.The first piece of literature; adverted to the person-to-person relationship presentlyin existencebetween Respon-dent and its employees, pointed out that a union costs mon-ey and the employees were receiving the same benefits thatemployees working in the other shops of the Company werereceiving underunioncontracts except for the fact thatBoron Filament Plant employees were working a rotationalschedule and the letter explained the necessity that theycontinue to do so.2 The letter further explained to employeeshow collective bargaining works; namely, that the Compa-ny does not have to change anything if it feels that itspresent wages and benefits are fair and that the Union'srequests are unreasonable or economically unsound.The second letter, dated March 17, 1970, dealt withessentially one theme; namely, the unpleasant subject ofstrikes. The letter pointed out to employees that if the unionwere unable to fulfill its promises by negotiations, it wouldhave only two choices, either to back down on the promisesor to go out on strike. The letter described past strikes andexplained the employer's right under the law to hire perma-nent replacements. The Union herein was charged with thereputation of frequently striking.The third letter, dated March 20, 1970, had as its princi-pal theme the motives of the Unionin seekingto representRespondent's employees. That motive was spelled out sim-ply as one to obtain money for the Union's treasury.In support of the contention that the foregoing litera-ture was violative of Section 8(a)(I) of the Act, both GeneralCounsel and the Charging Party cite many cases. Boarddecisions in this area are of little value because each caseappears to depend on its own facts. In my judgment, in thiscase the statements of Respondent in the campaign litera-I findthat Respondentmeetsthe Board's $50,000 direct inflow and directoutflow standards for the assertion of jurisdiction.2Not all employees worked arotational schedule,and the letter theyreceived said, "There is nodifference whatsoever betweenyour benefits andworking conditions and theirs."ture referred to above did not exceed the boundaries ofpermissible propaganda, but rather were protected by Sec-tion 8(c) of the Act. Accordingly, I shall recommend dis-missal of paragraph 6(c) of the complaint.2.The wageincreasesThe complaint alleges that in March 1970, more partic-ularly in the weeks beginning March 9, 16, and 23, Respon-dentoffered promised,andgrantedto its employees wageincreasesif they refrained from becoming members of theUnion or voting for the Union and in order to induce themto do so and to demonstrate to them the futility and undesir-ability ofunionrepresentation or support.This allegation has two discrete parts: (1) offers andpromises of wage increases, and (2) the granting of wageincreases. As to (1), the sole item of evidence consists of thetestimony of former employee Martin Orenstein. Orensteintestified that when he was interviewed for employment onJanuary 7, 1970, he was told by interviewer Walter Weissethat under Respondent's policy a new employee was proba-tionary for 90 days and "that after 6 months of employment,he would receive a pay raise." He testified that on or aboutMarch 22 or 23, Foreman David Steele called him in, toldhim his work was very satisfactory, and that hewas gettinga 7-cent-an-hour raise. Orenstein remarked, "Gee, I've onlybeen here eight weeks ... you people would do anything fora vote." Steele laughed.Orenstein's testimony about his conversation withSteele is uncontradicted. Nevertheless,I deem it insufficientto support a finding that Respondent offered or promisedemployees wage increases to affect the outcome of the elec-tion scheduled for March 25. Steele did not say a wordabout the Union. It was Orenstein who injected the Unioninto the conversation and he admitted he did this jokingly.That Steele did not deny to Orenstein that the raise had anyrelationship to the Union is insufficient to support a findingRespondent offered and promisedwage increases to em-ployees. The Orenstein incident has significance only as itrelates to the second part of the allegation about wage in-creases; namely, that Respondent granted wageincreases toemployees to affect the outcome of the election and toinduce them to refrain from supporting the Union.In order to evaluate the allegation that Respondentunlawfully granted wage increases,it isnecessary to under-stand its wage rate system. Respondent has a wage rateprogram under which employees are givenratings such asJ (job), R (above average), P (premium), and T (top). Em-ployees are generally hired at a wage rate less than the J rate,such as 85 percent of J rate, 90 or 95 percent. In certain jobclassifications employees are expected to achieve J ratewithin 6 months, and in others within 12 months from thedate of hire. During that 6- or 12-month period, anemployee's work performance is evaluated by hisforemanwho at any time during the period may recommend him forincreases from, for example, 85 percent of J rate to 90 per-cent, then later from 90 percent to 95 percent, until theemployee reaches J rate. After an employee receives J rate,his work performance is reviewed every 6 months, and, ifdeemed qualified by his foreman, he may receive a wageincrease to R rate. UNITED AIRCRAFTCORPORATION661The foregoing is undisputed and General Counsel andthe Union contend that Respondent used this rating systemto grant wageincreasesto employees for the purpose ofaffecting the outcome of the election. The underlying prem-ise for the contention is that the wage increases grantedpursuant to this system are discretionary and that this de-cretion was exercised to grant a significantly greater numberof raisesin the period preceding the election than were givenin other periods of equal duration.To demonstrate this point, the Union set up three peri-ods of approximately 10 weeks' duration: the 10-week peri-od before the election, January 12 to March 23, 1970(referred to as the critical period); the 10-week period pre-ceding the critical period, namely, October 28, 1969, to Jan-uary 11, 1970; and the 10-week period following the criticalperiod; namely, March 24 to June 6, 1970. According to theUnion, 52 percent of the bargaining unit employees re-ceived increases during the critical period, whereas only 25percent receivedincreasesin the preceding period and 21percent in the succeeding period. In light of these statistics,plus the fact that Orenstein receiveda raise after8 weeks'employment, after he had been told by Weisse that he wouldget a raise after 6 months, the Union contends a finding isdictated that wageincreaseswere granted in the criticalperiod with an unlawful purpose of influencing employeesagainst unionrepresentation. I do not agree.I have already pointed out that there was no evidencethat any employee was offered or promised a wage increaseto affect the outcome of the election. As to all the wageincreasesgranted, there is no evidence whatsoever that ingranting them Respondent deviated from its regular prac-tice; there is no evidence that any increase was acceleratedor unjustified, including Orenstein's.3 In short, the sole basisfor finding that thewage increaseswere unlawfully motivat-ed is the statistical analysis of the Union which purports toshow a significantly higher percentage of employees receiv-ing wage increasesin the critical preelection period than incomparable periods. As Respondent points out, however,the percentages are not quite as disparate as the Unioncontends. Thus, the 52-percent figure during the criticalperiod is arrived at by assigning to the unit during thatperiod a population of 59 employees as shown by the eligi-bility list for the payroll period ending February 28, 1970.However, although the size of the unit was so measured, theUnion included among the discretionary raises those givento four employees who were not on that list because threehad been transferred out of the bargaining unit and one hadquit. If these fourincreasesare to be counted, the unit sizeshould be increased to 63 and the percentage reduced from52 percent to 49 percent. (Of course, this creates the anoma-lous situation that Respondent granted wage increases toemployees to affect the outcome of the election and thentransferred three of the employees out of the unit so thatthey were no longer eligible to vote.)3The only employee about whom any evidence was submitted was Oren-stein and the record does not support a finding that his raise was unjustified.The fact that it came in less than 6 months from his date of hire provesnothing,because the record clearly indicates a company practice of grantingraises before an employee has worked 6 months. For this reason,I do notcredit Orenstem's testimony insofar as it suggests he was told he would notreceive a raise until after 6 months' employment.I creditWalter Weisse'stestimony about what he told Orenstein.Another factor overlooked by the Union is the fact thatalthough five increases were effective March 23, 1970, theywere not approved until March 31, and, according to ChiefPersonnel Adviser Frederic Dustin, it is company policy notto advise employees of a wage increase until it has beenapproved. The Union would have me give no credence orweight to this testimony because Dustin could not testifythat the policy was followed in the five March 23 increases.I credit Dustin. It seems to me that if the five employees inquestion were told before the election that theywere gettinga raise it would have been a simple matter to produce themto so testify. If five merit increases are deducted from thecritical period that means 26 employees received merit in-creases during the critical period out of a unit of 63 (59 plusthe 4 added above) for a percentage of 41.Other permutations of the recordson wage increasescould be developed. As a matter of fact, the Union submit-ted an alternative analysis comparing the percentage of em-ployees in the unit who receivedraises inMarch 1970 withthe percentage receivingraises inMarch 1969. I find thealternative analysis no more persuasive than the one dis-cussed above. The simple answer to the Union's analyses isthat they are totally dependent on artificially structureddata and require acceptance of premises whose validity hasnot been established. They overlook the fact that none ofthe wage increases which are included in the analyses wasshown to be at variance with Respondent'swage ratingsystem. In my judgment, General Counsel has failed toestablish by a preponderance of evidence thatwage increas-es were unlawfully granted and I shall recommenddismissalof paragraph 6(b) of the complaint.B. The Alleged 8(a)(3) Conduct1.The factsAbout April 1969, the Respondent negotiated a 3-yearcontract with the Union for another of its plants. This agree-ment provided for three annual wage increases beginningwith April 21, 1969, and on the anniversary of that date in1970 and 1971. On April 17, 1969, Respondent posted anotice to the employees of the Boron Filament Plant (whichwas then known as the Broad Brook Plant) announcing awage increase of 8 percent effective April 21, 1969. Thenotice also referred to improvements in several fringe bene-fits and concluded with an announcement that on April 20,1970, and April 19, 1971, there would be a 3-percentgeneralincrease subject to a possible cost-of-living adjustment to beadded to the 3-percent general increase.This promised wage increase was not given to the em-ployees at the Boron Filament Plant on April 20, 1970. Asnoted earlier, the Union was certified on April 16 and onMay 13, 1970, it sent a letter to Respondent requesting ameeting for the purpose of bargaining and requesting cer-tain data. The letter also requested that Respondent imme-diately put into effect for the employees in the bargainingunit the wage increase which had been placed into effect onApril 20, 1970, at the other plant of Hamilton Standardrepresented by the Union, and asking that such increase bemade retroactive to that date. On May 21, the Respondentreplied to the Union's request for a meeting and indicatedits readiness to begin negotiations with the Union at any 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate mutually convenient. Respondent requested that be-fore any such meeting the Union submit its contract propos-als.The letter said nothing about this wage increase.On May 27, Respondent sent another letter to the Un-ion statingwith regard to the request that it immediately putinto effect the wage increase that "we will be prepared tonegotiate wages in the pending negotiations for a completecontract."On June 17, the Union replied toRespondent's letterof May 27,accusingit ofan unfairlabor practice for refus-ing to put into effect the wage increase in question.On July 6, Respondent replied to the last letter of theUnion complaining of the Union's ignoring Respondent'sletter ofMay 21, offering to begin negotiations promptly,and requesting that the Union submit its contract proposals.Respondent again requested that it be advised about datesin the near future when representatives of the Union couldmeet with company representatives to negotiate an agree-ment,including an agreement on wages.On July 6, the Union filed the charge herein whichRespondent received on July 8. On July 9, Respondent senta letter to the Union accusing it of a lack of intent to bargainin good faith and of preventing negotiation of a contract.The letter adverted to Respondent's April 17, 1969, promiseof a wage increase on April 20, 1970, and expressedRespondent's belief that such increase had become subjectto negotiations as a result of the Union's certification. Sincenegotiations had been frustrated by the Union, Respondentadvised the Union that the April 20 increase would be putinto effectretroactively.2.Analysis and conclusionsThe complaint alleges that by withholding the wageincrease scheduledfor April 20,1970, Respondent violatedSection 8(a)(1) and(3) of theAct. On thebasis of the factsrecited above,it is evident that the allegation has meet.It is undisputed that sinceApril17, 1969,Respondenthad decided to grant and had scheduled for its Boron Fil-ament Plant employees a wage increase effectiveApril 20,1970. In addition,it is clear that between the date of thedecision to grant the increase and Respondent's decision towithhold theincrease the only intervening circumstance re-lating to the wage increase was the employees'selection ofthe Union as their exclusive representative for purposes ofcollective bargaining.That thiscircumstance was the reasonfor the withholding of the promised wage increase is re-vealed both in Respondent's letter ofJuly 9 referred toabove,and the testimony of Respondent's vice president,MorganMooney,who stated,The reason that we didn't put it into effect was becausewe anticipated that we would be bargaining with theUnion subsequent to certification and, at the time, wehad invited the Union to meet with us any time thatwas mutually convenient.Itwas quite clear, on thebasis of my conversation with Mr.Ostro and,in fact,he so stated,that the question of the rotating shift andthe pay practices in effect at Broad Brook were goingto be a very essential part of these negotiations.He saidthat the employees over there did not like the rotatingshift and it was one of the major reasons whythey hadsought or agreed to representation by the Union. Iconsidered, then, that this would be one of the majoritems in dispute and that we would be bargaining onthe basis of an entire pay package of some sort or other.In effect,the statements in the July 9 letter andMooney's testimony above constitute admissions that theApril 20 wage increase was withheld because the employeesselected the Union as their representative for purposes ofcollective bargaining. It is true Respondent does not stateits reasons in such terms;rather,it speaks in terms of eco-nomic considerations;namely,that the promised wage in-crease was based on the assumption that other matters ofcompensation would remain as established. But the certifi-cation did not alter that assumption; it did not change anymatters of compensation. All it did was create the possibilityof a change in matters of compensation,and even as to thatpossibility, Respondent itself had stated to employees in itscampaign literature, "The Company, if it feels that its pre-sent wages and benefits are fair,or if it feels that the unionrequest is unreasonable or economically unsound, has everyright to refuse.The company doesn'thave to changeanything."In defense of its conduct, Respondent relies onChevronOil Co. v. N.LR.B.,442 F.2d 1067 (C.A. 5), andMcGrawEdison Co.,172 NLRB No. 178. Neither case is apposite.Both cases dealt with the question of whether an employerwho grants certain benefits to his unorganized employees isrequired to grant the same benefits to organized employees.But that is not the issue here.4 Respondent had decided inApril 1969 togrant a wage increaseto theBoron Filamentplant employees and had thereby made the April 1970 wageincrease a condition of their employment .5 By withholdingthe increase on April 20, 1970, Respondent affected achange in conditions of employment.Respondent contends that there is no proof that itsdecision to withhold the April 20 increase was unlawfullymotivated. None was needed. Respondent's conduct was"inherently destructive" of important employee rights.N.L.R.B. v. Great Dane Trailers, Inc.388 U.S. 26. Upon analysis,it is evident that Respondent's reasons are no different thanthose inMetromedia, Inc. (KLAC),182 NLRB 202, whereinthe Board stated that "Respondent may have believed, evenaccurately, that the Union's becoming the employees' exclu-sive bargaining representative would cost him money, orcost him the time and effort spent in bargaining. Indeed, ifthese kinds of business reasons could justify discrimination,the proscriptions and protections of the Act would be ren-dered largely nugatory."Based upon the foregoing, I find that Respondent vio-lated Section8(a)(1) and(3) of the Act by withholding thewage increaseof April 20, 1970.But General Counsel andA It is true that in requesting that Respondentput the April20, 1970,scheduled increase into effectthe Union advertedto, and appeared to predi-cateits requestupon, a wage increase placed into effect at other plants ofRespondent's Hamilton StandardDivisionwhere employees were repre-sented by the Union. The proper predicatewas Respondent's own April 17,1969, announcementThe fact that the Unionwas maccurate is no defense,however, because Respondentwas legally obligatedto put theincrease intoeffect even without a request.5As the Court statedin Armstrong Cork Co. v. N LRB,211 F.2d 843(C A. 5), the definition of "condition of employment" includes not only whatthe employer has alreadygranted,but also what he "proposesto grant." UNITED AIRCRAFT CORPORATION663the Union would go beyond the foregoing and argue thatthere is independent evidence that Respondent was unlaw-fully motivated in withholding the wage increase. In supportof this contention, they point to Respondent's campaignliterature adverted to above. However, I have found thatliteratureto be privileged by Section 8(c) of the Act.They advert to the statements in Respondent's letter ofJuly 9 accusing the Union of avoiding negotiations anddelaying anyagreement,and that "We do not believe thatthis is responsible union conduct, nor do we believe that theCompany and its employees need suffer from its results."By thus placing the onus on the Union for its own unlawfulconduct, General Counsel and the Union contend Respon-dent revealed that its true motive in withholding the in-crease was to undermine and disparage the Union anddiscourage employees from supporting it.At first blush, it was my inclination to brush aside thisargument. After all, the statement was contained in a letterfrom Respondent to the Union, and it appeared to be partof the polemics practiced by both. However, Respondentwas not content to dispute with the Union; rather, it sentthe letter to the employees. By thus communicating to em-ployees that the Union was to blame for its own miscon-duct, Respondent revealed that, from the outset, its motivein withholding the wage increase was to disparage and un-dermine the Union, and thereby lent further support to thefinding above that the withholding of the wage increase wasviolative of Section 8(a)(1) and (3) of the Act.C. TheAlleged 8(a)(5) ConductRespondent's conduct with regard to the wage increaseas described above must be evaluated not only in terms ofSection 8(a)(1) and(3) of the Act,but in terms of Section8(a)(5).According to the Union,by withholding the April 20wage increase Respondent violated Section 8(a)(5) of theAct. The difficulty with this contention is that the complaintdoes not allege a violation of Section 8(a)(5) based on thewithholding of the wage increase.However,it is well estab-lished that where the facts have been alleged and fully lit-igated the Board is not precluded from finding that theconduct in question violates subsections of the Act otherthan those which were alleged as legal conclusions in thecomplaint.Laclede GasCo. v. N.L.RB., 421F.2d 610 (C.A.8);N.L.R.B.v.DennisonMfg. Co.,419 F.2d 1080(C.A. 1);Frito Company,Western Divisionv.N.L.R.B.,330 F.2d 458(C.A. 9);IndependentMetalWorkers,Local No. 1, 147NLRB 1573,1576. Here,the facts concerning Respondent'swithholding/of the April 20,1970, increase were alleged in6Paragraph 12(a) of the complaint alleged that Respondent had refusedto negotiate and discuss with the Union matters relating to the April 20 wageincrease,but in light of the correspondence adverted to above,itwas evidentthat Respondent had not refused to negotiate and discuss that issue. To thecontrary, it had offered to do so and the Union had refused to discuss thematter because it believed Respondent was obligated to put the wage increaseinto effect without bargaining in accordance with its April 1969 notice.Accordingly,at the hearing,I granted Respondent's motion to dismiss para-graph 12(a). In its brief,In. 3, the Union asserts that paragraph 12(a) allegedthat the unilateral withholding of the wage increase constituted a refusal tobargain and I should not have dismissed the allegation.Paragraph 12(a) doesnot allege unilateral conduct(compare 12(a) with 12(b)) and I adhere to myruling dismissing it.the complaint and fully litigated at the hearing. Actually,the facts are not in dispute. Respondent, without notifyingthe Union, decided to withhold the April 20, 1970, wageincrease and to use the increase as an item in bargaining.That such conduct was violative of Section 8(a)(5) of theAct is too clear to warrant any discussion. Suffice it to saythat whatever arguments are made, they are answered bythe court inN.L.R.B. v. Dothan Eagle,434 F.2d 93 (C.A. 5).On the facts herein, I find that the withholding of the April20, 1970,wage increase constituted a unilateral change inconditions of employment in violation of Section8(a)(5)and (1) of the Act.Although the complaint did not allege that the with-holding of the April 20 wage increase was unilateral conductviolative of Section 8(a)(5) of the Act, it did allege thatRespondent violated Section 8(a)(5) when, on July 9, 1970,itdid put the increase into effect. In my judgement, theallegation is lacking in merit. The reason unilateral conductis violative of Section 8(a)(5) of the Act is that it obstructsbargaining. It often discloses an unwillingness to agree withthe Union. But in this case, it was not Respondent who wasunwilling to discuss the wage increase. To the contrary, itwas unlawfully attempting to inject the issue into the nego-tiations and the Union was vehemently opposing its at-tempts.When Respondent belatedly put the wage increaseinto effect, it was acknowledging the merit of the Union'sposition. True, it sought to make capital of its capitulationin its July 9 letter which it distributed to the employees. But,itdid not try to make capital of the decision to grant theincrease; rather, it sought to capitalize on the delay in grant-ing the increase. It was in this respect that it sought toundermine the Union. Significantly, the Union did not pro-test about the granting of the increase, nor did it requestbargaining about it. For the foregoing reasons, I find nomerit to the allegations of paragraph 12(b) of the complaintand shall recommend dismissal of that paragraph.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.By withholding until July 9, 1970, the wageincreasesscheduled for April 20, 1970, Respondent deprived employ-ees of the use of suchwage increases. In order to make themwhole, I shall recommend that Respondent pay employeesinterest at the rate of 6 percent per annum of the amountof money which they received as a retroactive payment ofthe April 20 increase to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecauseRespondent has been found guilty of unfairlabor practices in several other cases,' General Counsel andthe Union request that I recommend extraordinary reme-dies: (1) that a copy of the notice be mailed to each employ-ee in the bargaining unit; (2) that such notice be posted atall Connecticut plants of Respondent; and (3) that an offi-cial of Respondent in charge of Boron Filament Plant reada copy of such notice to an assembled group of employeesand in the presence of union representatives.I do not deemsuch remedies appropriate to the case, nor necessary toeffectuate the policies of the Act.It is clear that a substantial number of Respondent'semployees are organized. It also appears that this has beenthe case for many years and Respondent has been a partyto many collective-bargaining contracts. Under the circum-stances, it is difficult to understand why Respondent, amajor corporation, has been found guilty of violating Fed-eral labor laws on several occasions. I sense that the reasonlies in past disputes between Respondent and the Union,8which have given rise to a mutual distrust exacerbated onboth sides by correspondence and charges and counter-charges. In my judgment, more reason and less polemics onboth sides could have avoided this entire proceeding. Theremedy sought by General Counsel and the Union wouldonly exacerbate the situation further. I consider the unfairlabor practices herein distinguishable from those in theprior cases involving this Respondent and, although I findthe withholding of the wage increase of April 20 violativeof Section 8(a)(3) of the Act, under all the circumstances, Ido not deem the conduct egregious, or reflective of a will onthe part of Respondent to deprive employees of their Sec-tion 7 rights on any broadscale.9For these reasons, I shallnot recommend any extraordinary remedies.CONCLUSIONS OF LAW1.United Aircraft Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Lodge 743, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees at theEmployer's Broad Brook, Connecticut, Boron FilamentPlant, but excluding salaried office and salaried factoryclericals, salaried technicians, salaried laboratory techni-cians, foremen's clerks, medical employees, first aid em-ployees, plant protection employees, watch engineers, truckdrivers, group supervisors and all other supervisors as de-' InUnitedAircraft Corp.,179 NLRB 935and 180 NLRB278, enfd. 440F.2d 85(C.A. 2), Respondent was found to have violated Sec.8(a)(1) and (3)of the Act by discharging and suspending employees and by certain acts ofinterference,restraint,and coercion. InUnited Aircraft Corp,181 NLRB 892,enfd. 434 F.2d 1198(C.A. 2), Respondent was found to have violated Section8(axl) and(5) of the Actby refusing to furnish to the Union the names andaddressesof employeesin units representedby the Union. InUnited AircraftCorp.,188 NLRB No. 86,Respondent was again foundto have violatedSection 8(a)(l) and(3) of the Act by suspending a union steward.8 SeeUnited Aricraft Corp v N.L.R.B.,434 F.2d 1198(C.A 2).9 ApparentlyGeneral Counsel did not consider the unfairlaborpracticesto be too serious,else the complaint would have been brought to hearingmuch sooner than it was.fined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act.4. Lodge 743, International Association of Machinistsand Aerospace Workers, AFL-CIO,is the exclusive repre-sentative of the employees of Respondent in the above-described unit within the meaning of Section 9(a) of the Act.5.By withholding the wage increase scheduled forApril 20, 1970, without notifying the above-named Union,Respondenthas engaged in and is engaging in unfair laborpractices within the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act.6.By withholding the wage increase scheduled forApril 20, 1970, because its employees selected the above-named Union as their exclusive representative for purposesof collective bargaining, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.7.General Counsel has failed to establish by a prepon-derance of evidence that Respondent violated the Act asalleged in paragraphs 6(b) and (c) and 12(b) of the com-plaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the followingrecommended:ORDER10Respondent, United Aircraft Corporation, HamiltonStandard Division (Boron Filament Plant), its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding scheduled wage increasesbecause itsemployees select Lodge 743, International Association ofMachinists and Aerospace Workers, AFL-CIO, or any oth-er labor organization, as their exclusive representative forpurposes of collective bargaining.(b) Refusing to bargain with Lodge 743, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, by unilaterally changing conditions of employment bywithholding a scheduled wage increase.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist the above-named labor organization, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with Lodge 743,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of allemployees in the unit described above, and, if an under-") In theeventno exceptions are filedas provided by Sec.102.46 of theRules and Regulations of the National LaborRelations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by theBoardand become its findings,conclusions,and order, and all objectionsthereto shallbe deemedwaived forall purposes. UNITED AIRCRAFT CORPORATIONstanding is reached, embody such understanding in a signedagreement.(b)Make whole all employees employed in the BoronFilament Plant whose wage increases were withheld untilJuly 9, 1970, by payment of 6 percent per annum on theamount of wageswhich they received as a retroactive pay-ment of the April 20increasein accordance with the rec-ommendation set forth in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon request, make available to theNational Labor Relations Board and its agents, for exam-ination and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, andall other records relevant and necessary for a determinationof the amounts of interest on delayed wage payments dueunder the terms of this recommended Order.(d) Post at its Boron Filament Plant at Broad Brook,Connecticut, copies of the attached notice marked "Appen-dix."" Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,for cov-ered by any other material.(e)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.12IT IS FURTHER RECOMMENDED that the allegation of para-graphs 6(b) and (c) and 12(b) of the complaint be dismissed.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StateCourt of Appeals, the words in the noticereading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgementof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLabor RelationsBoard."12 In the event that this recommendedOrderis adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 1, in writing,within 20days from the dateof thisOrder,what steps the Respondent has takento comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government665WE WILL NOT withhold scheduledwage increasesbecause you have selected Lodge 743, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, as your exclusive representative for pur-poses of collective bargaining.WE WILL NOT withhold scheduled wageincreaseswithout notification to, and bargaining with, Lodge743, International Association of Machinists and Aero-space Workers, AFL-CIO.Because the wage increase scheduled for April 20,1970, was unlawfully withheld until July 9, 1970, WEWILL make employees whole by paying them interest ata rate of 6 percent per year on the amountof wageswhich were withheld.UNITED AIRCRAFTCORPORATION,HAMILTON STANDARD DmsioN(BORONFILAMENT PLANT)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Bulfinch Building, 15 New Char-don Street,Boston,Massachusetts 02114,Telephone617-223-3300.